DETAILED ACTION
Claims 1-19 are pending. Claims 1-2, 4-5 and 8 are examined.
Restriction/Election of Species
The Election filed 5/3/ 2021 in response to the Office Action of 11/3/2020 is acknowledged and has been entered.  Applicant's election without traverse of Group II, claims 9-19 is acknowledged.  
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant’s election of the following species is acknowledged: Species (a):degenerative  diseases as type of disease/syndrome; Species (b) measurement of protein carbonylation as type of measurement and Species (c): reducing susceptibility of the protein to oxidative damage.  Claims 10-11,13-15, 17  have been withdrawn s drawn to non-elected species.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL. Claims 9, 12, 16,18-19  are currently under consideration.
Claim Objections
Claim 19 is an improper multiple dependent because it refers to multiple claims with different features. See 608.01 (n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, 16,18-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “diagnostic measurement” in step 1.  The scope of the claim is vague as it is not clear as to whether the diagnostic measurement refers to the “disease” recited in the preamble or to a different disease.  The specification discloses more than one diseases but fails to disclose any diagnostic measurements performed in any samples from any mammalian subjects.   The nexus between disease and diagnostic measurement is missing; in addition, the nexus between the step of treating the disease and “diagnostic measurement”  is missing which renders the scope of the claim vague as it is not clear as to whether the treated subjects are subjected to  a “diagnostic measurement” for the disease.   The specification fails to disclose any diagnostic measurements performed in any samples from any mammalian subjects and but fails to disclose treatments associated with any of the diseases.   Obtaining a 
  The term “protein susceptibility” in claim 12 is a relative term which renders the claim indefinite.  The specification also refers to protein susceptibility in relative terms for example the specification  discloses proteins have a degree of intrinsic resistance to oxidative damage [0023].  The specification also discloses increased susceptibility to oxidative damage induced by gamma rays results in increased protein carbonylation [0074].  The term “protein susceptibility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since “protein susceptibility” is indefinite, the limitation treatment that reduces protein susceptibility to oxidative damage is also indefinite.   It is not clear how such treatment can reduces susceptibility as the protein damage has already occurred as determined by the measurement recited in the base claim.  The specification does not disclose any treatments therapies that reduces the protein susceptibility to oxidative damage and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction and clarification is needed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 12, 16, 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Claim interpretation
“Performing a diagnostic measurement of protein-specific oxidative damage in a protein” is interpreted as performing an assay to measure a level that is diagnostic for a disease i.e. altered level indicated diagnosis,  wherein the disease is a neurodegenerative disease (elected species, instant claim 16) wherein measurement is protein carbonylation level (instant claim 18). 
Specifically, the claim is directed the naturally occurring correlation between a diagnostic measurement of protein-specific oxidative damage in a protein, wherein the 
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to performing a diagnostic measurement of protein-specific oxidative damage is interpreted as diagnosing a disease based on a level that is diagnostic for a disease, without more, is a judicial exception and not a practical application thereof.
While the method recites providing a treatment, this step is so broad to include all therapies is not particular and is instead merely instuctions to “apply” the exception in a generic way.  Further the step is not performed in response to the judicial exception i.e. the diagnostic measurement for the disease and therefore, does not integrate the judicial exceptions into a practical application.  Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient   While claim 16 recites the treatment reduces the protein susceptibility to oxidative damage, 
See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
 There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
The claimed invention covers elements or steps that are well understood, purely conventional and routinely taken by others in order to apply the natural principle.  
In particular, the step of performing a diagnostic measurement of protein-specific oxidative damage in a protein for a disease is  recited at a high level of generality and is not limited, for example, to a specific testing technique or reagent.  The claim does not even recite obtaining a sample.  Assays may be performed using any assay technique and therefore fails to impose meaningful limits on the claim scope. While claim 18 recites the measurement is a measurement of protein carbonylation, such step is well known routine and conventional as cited below.  Further it is routine and conventional.to provide treatment in a mammal for a disease and wherein the disease is neurodegenerative as cited below.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions. 
In order to establish that the claimed invention is "significantly different", Applicant must show that the additional limitations recite something meaningful that add something of significance to the judicial exception. In the instant claims, the generic binding assay recited in the claim is a routine and conventional test used to measure biomarkers.  Furthermore, the steps of using the assay result to assign the patient to a predetermined subpopulation of individuals having a known pre-disposition for current renal injury and deciding a course of treatment amount to no more than observing a correlation and applying the assay result to make a correlation. The dependent claims also do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. A bare statement of a naturally occurring correlation, albeit a newly discovered natural 
The claim does not include any active steps that would constitute a practical application, i.e. steps that apply, rely on or use the judicial exception in a manner such that the claims amount to significantly more than the judicial exception itself. No action beyond “correlation step” is required; as in Mayo, there is no requirement that a doctor act on the results of the method.  
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art ares uch that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinaryskill in the art to which said subject matter pertains. Patentabilityshall not be negatived by the manner in which the invention was made.


s 9,12,16 and 18  are rejected under 35 U.S.C. 102(b) as being anticipated by Fara et al.,  (US 2012/0027703) or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Fara et al.,  
Claims of the instant invention are drawn to a method of treating a disease in a mammal comprising the steps of (1) performing a diagnostic measurement of protein-specific oxidative damage in a protein and (2) providing a treatment to the mammal.
Fara et al. teach throughout the publication and especially in Abstract and example 5, a method of screening for therapies [0051] for a disease in a mammal comprising the steps of: (1) performing a measurement of protein-specific oxidative damage in a protein as for example measuring protein carbonylation [0101] (instant claim 18).  Fara et al., teach (2) providing a preventative therapy or a treatment of the disease that reduces the level of protein-specific oxidative damage as for example carbonylation  (instant claim 4) is decreased by 34% in the presence of the therapy [0101][0106][0051] wherein the therapy prevents or treats photo-aging (abstract) which reads on reducing likelihood/susceptibility of the protein to oxidative damage as protein carbonylation is a marker of oxidation caused by UVB.(instant claim 12), absent a definition of susceptibility in the specification. 
Fara et al., teach photo-aging is premature aging that can lead to skin atrophy [0054][0055][0056] which reads on an age related disease that increases in symptoms  as the biological age increases as defined by the instant specification [0034] (instant claim 16).    Fara et al., teach treating therapies are cosmetically acceptable, wherein cosmetically acceptable is defined as suitable for use for human skin [0048], which 
In the alternative, one of ordinary skill in the art would have been able to providing a the therapy prevents or treats photo-aging to a mammal as taught  Fara et al.   One would be motivated to do as the method of Fara et al. is as suitable for treating human skin.  

Claims 9, 12, 16, 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Moinard et al., (US 2010/0093863).
Moinard et al., teach throughout the publication and especially in Abstract.[0017], a method for treating diseases in a mammal [0022][0018] wherein the diseases are related to an increase in protein carbonylation, in particular neurodegenetative disease i.e. Parkinsons, Alzheimer, to prevent/decrease an increase in protein carbonylation [0006], wherein protein carbonylation is implicated in disease pathology [0006][0001], which reads on protein carbonylation being a diagnosis marker, absent a definition in the specification. 
Moinard et al., teach proteins are the preferred targets for reactive oxygen species wherein the process of protein oxidation gives rise the formation of carbonyl groups casing modification in protein structure leading to cell damage.[0002]-[0004].   Moinard et al., teach evaluation of protein specific oxidative damage by  measuring protein carbonylation [0064].  
Moinard et al., teach therapy with food enriched with citrulline reduces the level of protein-specific oxidative damage as measured by the reduced level of carbonylated Moinard et al. teach a positive correlation between  protein carbonylation and protein-specific oxidative damage, absent a definition of susceptibility in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 9, 12,16,18-19 are rejected under 35 U.S.C. 103(a) as being as being unpatentable over Moinard et al., Beal et al., (Free Radical Biology & Medicine, Vol. 32, No. 9, pp. 797–803, 2002, IDS Reference) Kanda et al., (Neuroscience Vol. 97, No. 2, pp. 279–284, 2000, IDS Reference)  and Dalle-Donne et al, (IDS Reference), 
Moinard et al., is relied upon as in the above rejection under 35 USC 102. Moinard et al., do not teach alpha-synuclein.
Beal et al., teach throughout the publication and especially in Abstract, a direct role of peroxynitrite induced modification of alpha-synuclein which reads on protein-specific oxidative damage, in Lewy bodies in the brain cells from Parkinson subjects (page 800, first left paragraph). 
Kanda et al teach throughout the publication and especially in Abstract enhanced vulnerability of point mutation of alpha-synuclein to oxidative stress. 
Dalle-Donne et al, teach throughout the publication that protein carbonyl content is a well-used biomarker of severe oxidative protein damage playing a significant role in the aetiology or progression of human diseases as for example Parkinson (table 2) wherein identification of carbonylated proteins should provide new diagnostic biomarkers for oxidative stress and yield basic information to aid in the establishment and efficacious anti-oxidant therapies (abstract).    
It would have been prima facie obvious, at the time the invention was made, to treat a disease in a mammal wherein the disease is neurodegenerative as for example Parkinson as taught in Moinard et al., Beal et al., and  Dalle-Donne et al, by  performing a measurement of protein-specific oxidative damage in a protein as for example measuring the carbonyl content as taught in Moinard et al., Beal et al., and  Dalle-Donne et al, and (2) provide a treatment of the disease and wherein the treatment reduces the level/ likelihood of protein-specific oxidative damage Moinard et al., Beal et al., and  Dalle-Donne et al,, wherein the protein is sensitive to oxidative damage and as for example alpha-synuclein as taught in Beal et al., and Kanda et al., Dalle-Donne et al teach the detection of a particular marker alone or in combination with others can serve as true indicator of the health status thereby allowing success of a treatment (Figure 3) as one would be motivated to identify disease specific diagnostic biomarkers for oxidative stress that are susceptible to carbonylation as for example alpha-synuclein to provide targeted therapies in specific diseases as for example  proteins as diagnostic biomarkers for oxidative stress and yield basic information to aid in the establishment and efficacious anti-oxidant therapies.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641